Title: To Thomas Jefferson from James Oldham, 16 July 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 16th. July 05.
                  
                  Your favor of the 10th. was duly receivd. I did not now at the Time of riteing you the last letter that Cpt. Andrews still remaind in New Yorke: have since heard from him. also receivd some ornaments: the Turning you have pleased to order am very thankful for it is very difficult to get such Little Triffles done in Richmond.
                  Mr. John Payton came a cross Jimmy as he was passing roud the Bason. he consulted me wheather it would be best to plaice him in confinement. I considerd it would be best not to do it: as he was willing to stay with me until he could heare from you: he is desirous you should now his wish is to Serve you provided he is not plaisd under the direction of Lilley as he says the seveare treatment which he experiencd was the onley cause of his going of. from what he tels me I finde he has bin a Taylor for 4 or 5 months the last fall, from this to norfolke. & since has bin Liveing at bent Creek, with a Mr. Jams. Right. It seams he has bin in the habet of running the river in a boat this spring with Jams. Garven & Jams. Griffin boath of Linchburge.
                  With Respct. Your moas Humb Servt
                  
                     James Oldham 
                     
                  
                  
                     P.S. Mr. Payton will give you further information.
                  
               